

116 HR 6483 IH: CARE Act for Those Without Homes
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6483IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide assistance under the Emergency Solutions Grants program of the Department of Housing and Urban Development for responding to needs of those without homes, and for other purposes.1.Short titleThis Act may be cited as the CARE Act for Those Without Homes.2.Authorization of appropriations In addition to any other amounts made available for fiscal year 2020 for grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), there is authorized to be appropriated $11,500,000,000 for grants under such subtitle made in accordance with this Act to respond to needs arising from the public health emergency relating to Coronavirus Disease 2019 (COVID-19).3.Eligible activities(a)Additional activitiesIn addition to eligible activities under section 415(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a)), amounts made available pursuant to section 2 of this Act may be used for costs of the following activities:(1)Costs of providing hotel or motel rooms for homeless individuals who are experiencing symptoms that may be related to Coronavirus Disease 2019 but who do not require hospitalization or for homeless individuals who are asymptomatic to support social distancing measures, or both.(2)Costs of providing handwashing stations and personal hygiene products, including hand sanitizer, soap, and personal protective equipment, for homeless individuals.(3)Costs of providing medical stations that are deployable healthcare facilities, similar to Federal Medicals Stations of the Department of Health and Human Services as the Secretary of Housing and Urban Development shall provide, that can provide surge beds for homeless individuals to support healthcare systems that are impacted by the public health emergency referred to in section 2.(b)TreatmentIn applying subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) with respect to amounts made available pursuant to section 2 of this Act, any reference to activities under section 415(a) of the McKinney-Vento Homeless Assistance Act shall be considered to include the activities under subsection (a) of this section.